 EMPIRE CORPORATION623Empire CorporationandRetailClerksInternationalAssociation,Local No. 698,AFL-CIO. Case 8-CA-7800July 30, 1974DECISION AND ORDERBy MEMBERS JENKINS, KENNEDY,AND PENELLOOn January 24, 1974, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, the Respondent, GeneralCounsel, and Charging Party filed exceptions andbriefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge with thefollowing modifications and additions.1.We agree with the Administrative Law Judgeinsofar as he found that the Respondent violated Sec-tion 8(a)(1). However, we find,,contrary to the Ad-ministrative Law Judge, that the Respondent furtherviolated Section 8(a)(1) by the following incidentswhich the Administrative Law Judge found in facthad occurred:2(a)RespondentPresidentAndrews' sprayingGeorge L. Hennigin, the Charging Party's organizingdirector, with mace. The Administrative Law Judgecredited the testimony showing that Hennigin went tothe plant when employee Linda Cosavage was firedand asked Andrews to speak with him. Andrews cameout to the plant yard where Hennigin was waiting, andHennigin asked Andrews to reinstate Cosavage andrecognize the Union. Without responding, Andrewsbegan walking back to the plant and, when he nearedthe door, twice sprayed Hennigin with mace. Thisassault,which occurred in the presence of employees,forcibly demonstrated to employees the Respondent'sintenseopposition to the Union.3'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544(1950), enfd.188 F.2d 362 (C.A. 3,1951).We have carefully examined therecord and find no basis for reversing his findings.2 The GeneralCounsel and the Unioncontend other 8(a)(l) violations alsooccurred.We find it unnecessary to consider them as they are merely cumula-tive.3CfSullivan Surplus Sales,Inc,152 NLRB 132, 148-149, and cases therecited.(b)Respondent Vice President Denzinger's unlaw-ful interrogation of employees. Thus, Denzingerasked employee Virginia (Loss) Johnson about theunion button she was wearing, asked her about otheremployees' union activity, and inquired who contact-ed her about the Union and whether they were, sec-ond-shift employees; he asked employee HelenBohoff why she joined the Union; he asked employeeSheliah Aldredge where her union button was; and heasked employee Russell Gorham about his union but-ton.He questioned Joanne Goreman about atten-dance at a union meeting, and on July 19 heinterrogated Leslie Flory 4 as to whether she was forthe Union and whether anyone had contacted her onits behalf, and asked her again on July 25 whether shewas for the Union. Before the strike, Denzinger askedHelen Sigler what she hoped to accomplish by sup-porting the Union- On July 26, Denzinger told Thel-ma Atkins that he knew Cosavage and Hammonstarted the Union and asked her whether she knewthat; he asked her opinion of the Union and whethershe had been contacted about the Union, and insistedthat she respond as to why she was for the Union.(c)Foreman Don Ruegg's unlawful interrogationin separate incidents, on and after July 24, when heasked employees Marlene M. Martin, Amy Boyd, andDebby Owens what they thought of the Union. Rueggfurther interfered with employees' Section 7 rightswhen, on July 25, he asked employee Melanie Tindellwhere he (Ruegg) could pay his union dues, and shereplied that she did not appreciate his humor. He thensaid that she would be harmed by the Union. Rueggalso said to Shirley Fannin, "You have one of thoseunion buttons, and I don't even want to talk to you."(d) President Andrews' interrogation of 'JoanneGoreman, on July 20, as to whether she knew that"They were trying to get a union in the shop," andtelling her he felt she was "behind it," and, on July 24,asking whether she had been contacted in any way.(e) In addition, on July 26, Denzinger accordedKirkbride disparate treatment when he refused to re-move her from one job assignment, which adverselyaffected her health to one which did not, although hehad permitted such changes in the past.(f)Denzinger's threatening loss of privileges andimposition of more restrictive rules. Thus, at the July21meeting,Denzinger told employees that if theUnion came in they could not drink pop or wearshorts and would be required to wear safety shoeswhich were uncomfortable and expensive; that hewould eliminate ' smoking, telephone, vending ma-'We note that in referring to her the Administrative Law Judge inadver-tently uses masculine pronounssMember Kennedy agrees with the Administrative Law Judge that thislast remark may be unpleasant, but that it is not violative of the Act212 NLRB No. 81 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine,and ash trayprivileges;and thatslow employ-ees would befired.He also threatened to impose quo-tas and"that the plant might be closed,"and said thata lot of things would be takenaway.Denzinger alsowarned Leslie Florythat some of the privileges wouldbe taken away if the Unioncame in,and he toldemployee Anderson,who was smoking, that "if youwant the Union,you can'tdo that."(g)Engaged in unlawful surveillance of the unionmeetingof thesecond-and third-shift employees onJuly 25. Thus, employeeMarlene M. Martin followedDenzingerall the wayfrom work to the union hall.She saw Denzinger pull up to the curb and park acrossfrom the hall when the employees were meeting onthat date.Also, he wasobservedby employee Kirk-bridesitting in his car outside the union hall duringthat time.The next day, July 26,employee MartintoldDenzingerthat he had helped herlocate theunion hall as she had followed him all the way therefrom work.Denzinger left without responding butreturned in a few moments and stated that he knewwho his friends were and who weren't and he wantedto stab them in the backand the Unionwouldn't beany good.He also told her he saw employees comingout of the unionhall the daybefore andknew howmany were there.The same dayForeman JamesJones told employee SheliahAldredge,a first-shiftemployee,that Denzinger found out about the sec-ond- and third-shift employees'union meeting. Den-zinger, as GeneralCounsel'switness,admitted he sawthree employees,JaniceKirkbride, Leslie Flory, andVirginia(Loss) Johnson,going into the hall around 2p.m. on July 25.On these facts,it appears clear to usthat Denzinger had engaged in surveillanceof the July25 meeting and admitted that he had doneso. Thus,he wasfollowed byan employee to the union hallwhere he parked and was observed sitting in his caracross the street.The next dayhe admitted that heknew how many were there and admitted in the in-stant proceeding that he saw the three employees en-ter the union hall where the meeting was being held.(h)Denzinger solicited employees Janice Kirk-bride andLinda Cosavageto engage in surveillancewhen on July20 he askedKirkbrideto "let him know"if she"heard anything"or knew of any unionactivity,and, in a separate incident,he asked Cosavage toinform him of anyone who sought to join the Union.2.We agree with the AdministrativeLaw Judgethat onJuly 26 therewere 68 employees in the unitfound appropriate and the Union had obtained 35signed valid cards from the employees in the unit, andthat onJuly 27Hennigin made a lawful demand onRespondent(PresidentAndrews)for recognition ofthe Union.The AdministrativeLaw Judgenonethe-less concluded that a bargaining order was unwar-ranted as a fair election could be had"because nearlyall the card signers were in the court room during thetrial as witnesses for the General Counsel and, judg-ing from theirfriendlyrelation with and representa-tion bythe Union,Ibelieve that Respondent's unfairlabor practices will not influence their voting at anelection conductedby the Board."We find merit inGeneral Counsel's and ChargingParty'sexception tothe failure to grant a bargaining order.Not only wasRespondent'sprestrikeactivitymore serious andwidespread than describedby theAdministrative LawJudge,but its entire course of conduct was so flagrantand coercive in nature as to require that a bargainingorder be issued.Thus,the Respondent violated Sec-tion 8(a)(1) and(3) by unlawfullyinterrogating em-ployees, assaulting a union representative who wasrequesting recognition,engaging in surveillance andgiving the impression of engaging in surveillance, soli-citing employees to engage in surveillance,promisingwage increases and other economic benefits,threaten-ing to discharge employees and discharging an em-ployee for engaging in union or other protectedactivity,discriminatorily denying an employee atransfer from one job to another,threatening employ-ees with reprisals or loss of privileges,threatening todischarge an employee'shusband to discourage herunion or other protected activity, and unlawfully dis-charging 25 employees who were engaged in an unfairlabor practice strike.The Administrative Law Judgefound,and we agree,that theUnion hada majorityin an appropriate unit when it made the demand forrecognition which the Respondent denied.Respon-dent,rather than bargain with the Union,engaged ina series of unfair labor practices to undermine theUnion's majority status. These violations were not inany sense minimal but are such as to strike at the veryheart of the employees'Section 7 rights and theUnion's representativecapacitywith widespread andpersistent effects.We find that the coercive effects ofthe Respondent's unlawful acts cannot be eliminatedby the traditional remedies,and were of a nature astomake a fair election doubtful,ifnot impossible.'Under these circumstances,the purposes of the Actcan best be effectuated by reliance on the employees'desires for union representation as expressedby theirsigned authorization cards rather than on the resultsof an election conducted in an employer-contaminat-ed atmosphere.Accordingly,we find a bargaining or-der should issue to remedy the violations of Section8(a)(1) and (3).3.We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(1) when itterminated employees for engaging in an unfair labor6 N L R B v. Gissel Packing Co,Inc, 395 U S 575 (1969) EMPIRE CORPORATION625practice strike, but we find it violated Section 8(a)(3)also, and that the strikers are entitled to reinstatementupon their unconditional written offer to return,which they made on August 17. We further agree that,ifRespondent fails to reinstate them upon such appli-cation, it shall make them whole in accordance withthe formulas set forth inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & HeatingCo., 138 NLRB 716, (1963), for any loss of earningssuffered beginning August 22, 1973.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, EmpireCorporation, Akron, Ohio, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:,(a)Discouraging membership in the Union, or anyother labor organization, by discharging employees orotherwise discriminating in any manner in respect totheir tenure of employment or any term or conditionof employment.(b)Discharging or threatening to discharge em-ployees in order to discourage their participating in alawful strike.(c)Coercively interrogating employees regardingtheir and other employees' union membership, de-sires, and activities.(d)Threatening employees that they would be de-prived of benefits or more restrictive rules would beadopted if the Union got in.(e)Engaging in surveillance, creating the impres-sion of engaging in surveillance, or soliciting employ-ees to engage in surveillance of the union activities ofits employees or the activities of Retail Clerks Interna-tional Association, Local No. 698, AFL-CIO.(f)Denying prounion employees the right to havea break or lunch together or to talk to each otherduring their breaks.(g)Disparately prohibiting union activities onworking time while permitting sales of commercialproducts and similar activities and solicitations dur-ing such periods.(h) Promising benefits, including increased wages,to employees if they did not join the Union or if theyreturned to work during the strike.(i)Threatening to close the shop if the Union gotin.(j)Threatening to discharge striking employees ordiscriminate against them and their relatives em-ployed by Respondent unless said strikers returned towork during the strike.(k)Discriminating against employees engaged inunion or concerted activity by refusing to reassignthem from a job affecting their health to one whichwill not.(1)Committing a physical assault on any represen-tative of the Retail Clerks International Association,Local No. 698, AFL-CIO, or any representative ofany other union.(m) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise or enjoy-ment of rights guaranteed them by Section 7 of theAct, except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment asauthorized by Section 8(a)(3) of said Act.2.Take the following action designed to effectuatethe policies of the Act:(a)Upon request, recognize and bargain collec-tively with the Union as the exclusive bargaining rep-resentativeofallemployees in the followingappropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and, if any understanding is reached,embody such understanding in a signed agreement:All production and maintenance employees em-ployed by us at our Akron, Ohio, facility, includ-ingmold shop employees, but excludingdesigners, office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act.(b)Offer immediate and full reinstatement to Lin-da Cosavage and each of the 25 employees whosenames appear in the Appendix attached hereto to hisor her former position or, if such no longer exists, toa substantially equivalent one, without prejudice tothe seniority and other rights and privileges enjoyedby each, and make each whole for any loss of pay heor she may have suffered by reason of Respondent'sdiscrimination against him or her, with interest at therate of 6 percent, as provided in the section aboveentitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its premises at Akron, Ohio, copies ofthe attached notice marked "Appendix." 7 Copies ofr In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read "Posted Pursuant to a JudgmentContinued 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid notice, on forms provided by the Regional Direc-tor for Region 8, after being duly signed by an author-ized representative of Respondent, shall be posted byit immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.of the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, recognize and bargaincollectively with the Retail Clerks InternationalAssociation, Local No. 698, AFL-CIO (hereafterLocal 698), as the exclusive representative of allour employees in the bargaining unit with respectto rates of pay, wages, hours of employment, andother conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employeesemployed by us at our Akron, Ohio, facility,including mold shop employees, but excludingdesigners, office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.WE WILL offer Linda Cosavage full reinstate-ment and pay her for the earnings lost as a resultof her discharge on July 26, 1973, plus 6-percentinterest.WE WILL offer the following employees full re-instatement, and pay them for earnings lost as aresult of our refusal to reinstate them on August22, 1973, plus 6-percent interest.Debby OwensLinda E. MartinAmy BoydJanice SprowlsCathy YankeSheliah R. AldredgeHelen SiglerSue LaneJanice KirkbrideKathy GeibelRebecca AndersonMary CrouchRussel L. GorhamShirley FanninHelena GorhamJean OliverLeslie FloryMelanie TindellMarlene M. Schafer Thelma AtkinsGlen ChaneyPatricia JonesHelen BohoffConnie HammonVirginia (Loss) JohnsonWE WILL NOT discourage membership in Local698, or any other labor organization, by discharg-ing employees or otherwise discriminating in anymanner in respect to their tenure of employmentor any term or condition of employment.WE WILL NOT discharge or threaten to dischargeemployees in order to discourage their participat-ing in a lawful strike.WE WILL NOT coercively interrogate employeesregarding their and other employees' union mem-bership, desires, and activities.WE WILL NOT threaten to deprive employees ofbenefits or to impose more restrictive rules if saidLocal 698 becomes their representative.WE WILL NOT engage in surveillance, create theimpression of engaging in surveillance, or solicitemployees to engage in surveillance of the unionactivities of our employees or the activities ofLocal 698.WE WILL NOT forbid prounion employees fromenjoying a break or lunch together or talk to eachother during their breaks.WE WILL NOT promise benefits to employees topersuade them not to join said Local 698 or toreturn to work during a lawful strike.WE WILL NOT threaten to close our Akron plantifLocal 698 represents our employees.WE WILL NOT threaten to discharge striking em-ployees or discriminate against them and theirrelatives employed by us unless said strikers re-turned to work during a lawful strike.WE WILL NOT discriminate against employeesengaged in union or concerted activity by refus-ing to reassign them from a job affecting theirhealth to one which will not.WE WILL NOT commit physical assault on anyrepresentative of Local 698 or any representativeof any other union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise or enjoyment of rights guaranteed themby Section 7 of the National Labor RelationsAct, except to the extent that such rights may beaffected by an agreement requinng membershipin a labor organization as a condition of employ-ment as authorized by Section 8(a)(3) and (f) ofsaid Act. EMPIRECORPORATION627WE WILL NOT disparately prohibit union activi-ties on working time' while permitting sales ofcommercial products and similar activities andsolicitations during such periods.All our employees are free to become, remain,or refuse to become or remain, members of saidLocal 698, or any other labor organization.The case presents the issues of whether Respondent:1.Lawfully refused to recognize and bargain with theUnion as the representative of employees in a specified unit:2.Discharged employee Linda Cosavage for engaging inunionor other protected activity, or both:3.Had a strike by its employees since about July 27,1973, and, if so, whether it is an unfair labor practice strike:4. (a) Discharged 25 employees named in paragraph 13of the complaint, (b) said employees had engaged in unionEMPIRE CORPORATIONor other protected activities, and (c) if said employees were(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its, provisions may be directed to theBoard's Office, Suite 1695, Anthony J. CelebreezeFederal Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: This isan unfair labor practice case instituted pursuant to Section10(b) of the National Labor Relations Act, herein called theAct (29 U.S.C. 160(b)). It was commenced by a complaintissued on September 19, 1973, by the General Counsel of theNational Labor Relations Board, herein called the Board,through the Acting Regional Director of Region 8 (Cleve-land, Ohio), naming Empire Corporation as the Respon-dent. Said complaint is based on a charge and an amendedcharge filed respectively on July 30 and August 29, 1973, byRetail Clerks International Association, Local No. 698,AFL-CIO, herein called the Union or Local 698.In substance the complaint alleges that Respondent vio-lated Section 8(a)(1), (3), and (5) and that such conductaffects commerce within the meaning of Section 2(6) and (7)of the Act. Respondent has answered admitting some of theallegations of the complaint but denying that it committedany unfair labor practices.Pursuant to due notice this case came on to be heard, andwas tried before me, at Akron, Ohio, on October 29, 30, and31, and November 1, 1973. All parties were represented atand participated in the trial, and had full opportunity tointroduce evidence, examine and cross-examine witnesses,file briefs, and offer oral argument. Respondent's motion todismiss,made when the General Counsel rested and re-newed when the case closed, was denied. Respondent ar-gued orally. Briefs have been received from Respondentand the General Counsel.discharged, it was for engaging in such activities:5.Coercively interrogated employees concerning theUnion:6.Threatened employees with loss of economic benefitsand retaliatory measures, and actually carried out some ofsaid threats, to discourage their membership or interest inthe Union:7.Promised increased wages and other economic bene-fits if the Union was defeated:8.Created the impression of unlawful surveillance ofunion activity, and also engaged in such surveillance:9. Solicited employees to engage in surveillance of unionactivities:10.Assaulted a union representative who was demand-ing that Respondent recognize the Union:11.Threatened to discharge employees in order to dis-courage union and other protected activity:12.Threatened to close its plant in order to discourageemployees from engaging in union and other protected ac-tivities:13.Discriminatorily denied an employee a transfer fromone job to another for health reasons in order to discourageher from engaging in union or other protected activities:14.Threatened employees with reprisals or loss of certainprivileges or both, m order to discourage their union orother protected activities:15.Threatened to discharge an employee's husband inorder to discourage union or other protected activity by saidemployee:16.Promised to rehire certain terminated employees ifthe Union's organizational effort failed.Upon the entire record in this case, including the stipula-tions of the parties and my observation of thewitnesses, Imake the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent, an Ohio corporation, is engaged at Akron,Ohio, in manufacturing, selling, and distributing moldedplastic products. Annually it ships products valued in excessof $50,000 directly from its Akron facility to points locatedoutside the State of Ohio. I find that Respondent is anemployer within the meaning of Section 2(2), and is engagedin commerce as defined in Section 2(6) and (7), of the Act.IITHE LABORORGANIZATION INVOLVEDLocal No. 698 is now, and at all times material herein hasbeen, a labor organization within the contemplation of Sec- 628tion 2(5) of the Act.DECISIONS OFNATIONALLABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. General Counsel's Evidence1.George L. Hennigin's evidenceHennigin is the organizing director for Local 698. Aboutmid-July 1973, he initiated a campaign to organizeRespondent's employees. Shortly before midnight of July 26he received a call that Linda Cosavage, one of the employ-ees aiding him in said organizing drive, had been dis-charged. This caused him to go to the plant of Respondent,where he arrived about midnight. When he spoke to Lindain the parking lot she told him that she had been fired forthrowing water upon someone, but she denied doing so.Soon he asked Mrs. Bittinger or Mrs. Chrisman, bothorganizing representatives in the campaign who at the timewere on the parking lot, how many employees had signedcards for the Union. The answer was 35 in a unit of 68.Immediately thereafter he asked someone to request Presi-dent Andrews of Respondent to come to the lot. Andrewscomplied. After requesting Andrews to reinstate Linda,Hennigin demanded recognition of the Union. At this pointAndrews walked towards the plant's door and Henniginagain demanded recognition. Thereupon Andrews twicesprayed Hennigin's face with liquid mace. This caused Hen-nigin to kick Andrews in the stomach "and sent' him [An-drews] through the doors," and then Hennigin kicked thedoor.Immediately thereafter Hennigin asked the employees(some from the second shift who hadjust finished work andsome on the third shift arriving for work), about 10 or 12in all, "if they wanted to commence their strike." This wasbecause "we had discussed earlier in Union meetings ifanyone was discharged because of Union activities or if theunfair labor practices got so bad, we should start" a strike.All replied that they wanted to strike. Consequently Henni-gin had one of the organizers go to the union hall to obtainpicket signs. In less than a minute the sheriffs appeared onthe scene.After the sheriffs arrived Respondent's vice president,Denzinger, asked Hennigin what was going on. The latterreplied, "We are commencing an unfair labor practicestrike", that the Union was demanding recognition as itrepresented the employees; and that Denzinger could lookat the union cards on the question of the Union's majority.But Denzinger refused and stated that he wanted an elec-tion.Denzinger also stated that two other employers "hadsuccessfully beaten the Union" and that he would "use thesame tactics" to prevent Empire from becoming unionized.2.Other testimony regarding Hennigina.Mrs. Helen Bittinger, an organizer for Local 698, as-sisted in organizing Respondent's employees, beginningabout July 17, 1973. With Mrs. Chrisman she succeeded inhaving 34 employees sign cards for the Union. (See G.C.Exh. 6-39.) Organizer Chrisman also obtained one cardalone. (See G. C. Exh. 40.) All cards had been signed beforeHennigin made his demand for recognition to PresidentAndrews shortly after midnight on July 27. Mrs. Bittingerheard Hennigin demand such recognition.b.Mrs. Katherine Chrisman, also an organizer for theUnion, arrived outside Respondent's plant about 11:30p.m., July 26, 1973, only to learn from Mrs. Bittinger thatLinda Cosavage had been discharged by Respondent. Sheoverheard the conversation between Union Organizer Hen-nigin and President Andrews, including Hennigin's demandthat Respondent recognize Local 698. She also overheardpart of Hennigin's conversation with Vice President Den-zinger, including the request that Linda be reinstated andthat Respondent recognize the Union. In addition she ob-served "a mist coming through the doorway." And she ob-tained the signature of at least one employee to a unioncard. (See G.C. Exh. 40.)c.About 9:30 or 10 p.m. on July 26, 1973, Collier Atkinsreceived a call from his wife, the latter an employee ofrespondent, because she "was afraid there was going to betrouble." So he went to the plant's yard, which he reachedabout 11:20 p.m. Not long thereafter he heard Hennigin askPresident Andrews "to take the girl back." Atkins also sawAndrews twice spray Hennigin with mace and Henniginthen kick Andrews in the stomach. Afterwards Andrewsshowed Atkins and a deputy sheriff a can and informedthem he had sprayed Hennigin with it.3.The discharge of Linda CosavageLinda was employed by Respondentas anassembly linepress operator on its second shift; i.e., from 4 p.m. to mid-night.About 3:45 p.m. on July 20, 1973,she attended ameeting ofemployees conducted by Vice President Den-zingerinRespondent's lunchroomDenzinger addressedthem, first mentioning that "I hear you people are trying tostarta union."Then he commented that "we didn't need aunion here," and that a union "put Polsky's out of busi-ness."Continuing, he advised them to see him or PresidentAndrews, and not the Union, if they had any problems, andthat if the Union got in there would be no more smoking,no more useof the telephone, and ash trays would be takenaway.Denzinger spoke to Linda on July 20 in the presence ofemployee Connie Hamman. He asked them what they weretrying to do "by starting the Union." When Linda deniedthis,Denzinger stated that "the othergirls"had communi-cated to him that Linda "had passed a piece of paperaround . . . with names and addresses" and had afterwardspresented it to the union representative. Linda replied thatshe had "a pieceof paper passed around by Mrs. Amedeo,.. . an employee," for Fuller Brush. ThenDenzinger assert-ed that if Linda knew of "anyone trying to join the Union"she "should let him know."On July 23 Denzinger asked Linda how the Union"thingswere going," but she answered that she had "notheard anything." Later that day Denzinger told her that hehad spoken to President Andrews and they had decided thatshe "should bring thatpieceof paper into clear"herselffrom beingaccusedof giving "that piece of paper to theunion representatives." (According to Linda she had askedMrs. Amedeo to take thenames andaddresses on paper of EMPIRE CORPORATION"people in ordering anything from FullerBrush," but in factits "true nature" was to obtain "the namesand addresses ofUnion people to see of they wanted to join the Union."Continuing, Denzinger on said July 23 "accused" Linda "allthe time" of "starting the Union."On' July 26 President Andrews spoke to Linda, ConnieHarriman, and Mrs. Amedeo, and asked "what wasgoing onwith this Union?" He also stated that he knew that Lindaand Connie "started this Union and activities." Then heforbade Connie and Linda from "carrying on any types ofactivities like that [on company time] . . . any longer .. .or you will be fired."Linda had a work break at 10 p.m. on July 26. She usedto take this break with Connie but they were forbidden totake it together beginning July 25 or 26 by foreman JamesJones. About 10:45 p.m. foreman James Jones told her shehad thrown water on Lucille Lamm during said break. ButLinda denied this and referred to Lucille as a "damn liar."Jones then spoke to President Andrews who was nearby andreturned to Linda. Thereupon he told Linda, "I have to fireyou . . . I know that [you didn't do it]. I am sorry." There-upon Linda asked Andrews why he fired her. He repliedthat she had "harrassed" employee Lucille Lamm by throw-ing water on Lucille. Immediately following her dischargeLinda telephoned Union OrganizerHennigan,who soonarrived at the plant's parking lot. She overheardHennigmdemand that Andrews recognize the Union, saw spray comethrough the door, and observed Hennigin kick Andrews.Linda also testified that employees were permitted to takeup collections for various purposes during working hours.4.Connie Hamman's testimonyConnie was employed on Respondent's second shift as anassemblerand press operator. She attended the meeting onJuly 20, 1973, addressed by Denzinger in the lunchroom.She corrobated Linda as to whatDenzingersaid.DuringthismeetingMrs. Amedeo said that no one on the secondshift had heard anything about the Union until "LindaJohnson come in the previous night . . . and broadcast it.....According to Connie, Denzinger also told those atsaid meeting, "If there is anybody in here who knows any-thing about the Union, I wish you would talk freely to BobAndrews or myself. Nobody would be punished. Just tell methe story."Later on July 20 Denzinger spoke to Connie and Lindaasking them "what are you trying to do? . . . you ... comeback and try to start a union and that is what I call gettinga man down and stabbing him in the back. . . . In thebeginning I thought you and Linda were the ones whostarted all this. Now I know it was Rose Amedeo." Continu-ing, he asked them to notify him "whenever the union repre-sentativecomesto your house. . . . If you ever find anyinformation let me know."On July 26 foreman James Jones informed Connie thathe had orders from Denzinger to instruct her and Linda notto have breaks or lunch together or to work together. Short-ly afterwards President Andrews spoke to a group com-posed of Connie, Linda, and Rose Amedeo. First he askedthem, "What is going on about this Union?" Then he statedhe "wanted a piece of paper ... supposed to be for Fuller629Brush" because "we have proof . . . that that piece of paperwas seen by a union representative." Then he accused Lindaand Connie of harrassing Rose Amedeo but, according toConnie, Rose "confessed it was a lie" and that Connie hadnot harrassed her. He closed by saying, "If I hear that eitherone of you girls talking on breaks or companytime I willfire you on the spot "Connie also testified that employees were allowed to soli-cit for other than union purposes during working time, andthat this included obtaining orders for Avon products.Connie and all the employees mentioned in paragraph 13of the complaint received the following written notice (seeG.C. Exh. 4):7/27 4:40 p.m. ESTPlease reportfor work Monday July 30th 1973 on yourregular shiftor your employmentis terminated.Management Empire Corp.Connie did go on strike early on July 27 because Linda wasfired and "all of this . . . that I seen . . . was unfair .. .[including] the way Bob Andrews would not recognize theUnion and the way he sprayed mace in GeorgeHennigin'sface."5.The testimony of Janice SprowlsSprowls was employed by Respondent as a press operatoron the second shift. She attended the meeting of employeesaddressed by Denzinger on July 20, 1973. She heard himsay, among other things, that if the Union came in theywould lose the privilege of smoking and using the tele-phone; the Union would "make" employees wear safetyshoes andglasses;that the Union would take 10 percent oftheir wages; "you never could tell what would happen" toa raisein pay due in November; "and that the doors mightbe closed if a union got in."Janice observed Denzinger driving by outside the unionhall on July 25 while a meeting was being held there. I findthis is not an unlawful surveillance. Then on July 26 she waspresent in the lunchroom during the 10 p.m. break and,although she noticed both Linda Cosavage and LucilleLamm there, at no time did Linda throw water on Lucille.Then shortly after midnight Janice went on strike with otheremployees because Linda's discharge was an "unfair laborpractice" and because "the strike was to get the Unionrecognized."6.Other testimony regarding alleged Section8(a)(1)violationsa.MelanieTindellwas a machine operator, onRespondent's second shift. She corroborated the evidenceset forth above as to what Denzinger said at the July 20meeting called by management for the employees. She alsoattended a union meeting on July 25, 1973. And shortlyafter midnight on July 27 the employees, including her, wenton strike "because of Linda's firing and harassment towardsthe Union and threatening to take our benefits." A vote was 630DECISIONSOF NATIONALLABOR RELATIONS BOARDtaken to strike after discussion "with the organizers and .. .among ourselves."On July 25 foreman Don Ruegg, a supervisor within themeaning of Section 2(11) of the Act, asked her where hecould pay his union dues and, when she replied that she didnot appreciate his humor, he remarked, "you will just getscrewed by the Union." I find no unlawful statements byRuegg here. On the same day she observed Respondent'sVice President Denzinger driving in the vicinity of the unionhall after a union meeting. In my opinion this is not surveil-lance, and I so find.b.Marlene M. Martin was employed as a relief girl onthe third shift; i.e., from midnight to 8 a.m. At a unionmeeting on July 25, 1973, the "possibilities of strike" werediscussed by organizer Hennigin. Among other things hementioned that "he wanted to go out on strike" if "we wereharrassed or if anybody was fired because of Union activi-ties or if any privileges were taken away . . . because ofUnion activities." Just previously she followed Denzinger'scar "all the way down to the union hall" where Denzingerstopped "right across from the union hall." I find no unlaw-ful surveillance by Denzinder's said action.In the morning of the next day Denzinger pointed to aunion button Martin was wearing and called her a stinker.A few minutes later he told her the Union "would not beany good in here because it was a small company and theywould ruin it." Martin also attended the employees' meetingof July 21 called by Denzinger at which he stated that if theUnion got in the employees would lose the privileges ofbeing allowed to smoke on the job, drink pop, and wearshorts; and insisted they would be required to wear safetyshoes, that there was no need for a union, and that Polsky's,which hada union,was "doing poorly as compared toO'Neil's." These are department stores in Akron. In addi-tion he asked how many of those present had signed unioncards and added that employees had received raises in thepast and would probably get raises in the future.Foreman Don Ruegg on July 26 asked her what shethought of the Union. Upon receiving her reply he com-mented that he "didn't like the idea of the Union." This isnot forbidden by Section 8(a)(1) of the Act. The next dayshe joined the strike after Hennigin explained to a group ofemployees that they should strike because Linda had beenwrongfully fired and "because of the harrassment on themeetingJake [Denzinger] had held."c. Joanne Gorman, a relief girl on the first shift, in sub-stance gave the ensuing testimony. Respondent's PresidentAndrews on July 20, 1973, telephoned her at her home andasked if she knew "they were trying to get a union in theshop." Continuing he said that he felt she was "behind it"because she "had been involved in it before." He againtelephoned her on July 24, told her that "things were goingfurther," and inquired whether she "had been contacted inany way" as he knew that "people had been contacted."On July 26 Joanne received permission to leave early ona personal matter. As she was going out Denzinger askedher if she was on the way to a union meeting. She respondedthat her departure was caused by a death in the family.Later on she joined the strike. I find this is not unlawfulinterrogation.d.Another witness, Amy Boyd, a press operator on thethird shift, testified substantially as follows. A day or twobefore July 27, 1973, foreman Don Ruegg asked her whatshe thought of the Union. This is not unlawful, and I so find.She also attended the meeting on July 21, 1973, which VicePresident Denzinger addressed, and confirmed prior testi-mony recited above by other witnesses, as to what he said.It need not be restated here In addition, Denzinger said hewould not fire anyone although he could fire Amy becauseshe was the slowest operator he had. Continuing he assertedthat the employees would eventually be receiving "up to $3on wages." Finally, he said he would close down the shopif the Union got in.In the early morning of July 27 some employees, one ofwhom was Boyd, decided to "go out on strike for unfairlabor practices," the main ones being "their firing Lindaand then their harrassing [the employees] .. whether youhad union buttons and things like that."e.Elaine Lane, a press operator on the first shift, attend-ed a meeting held by management for employees on July 20,1973, addressed by Denzinger. First he asked them if theyhad heard about the Union. Then he stated that the secondand third shifts had informed him that the first shift "start-ed" the Union. He also wanted to know who had signedcards for it, assuring them that no one who so told himwould be fired. Then he said he could not understand whythey wanted a union because if a union came in he "mighthave to close down the place," and privileges, like smokingon the job, would be taken away. She joined the strike,described heretofore, on July 27 because Linda's dischargewas an unfairlabor practice.I.Virginia Loss was a press operator on the second shift.She joined the strike, mentioned above, at midnight on July26, 1973, because Linda had been fired "and all the harrass-ment a lot of people" had experienced. During the week ofJuly 20, 1973, Vice President Denzinger, asked her about theunion button she was wearing. Later the same day he askedher who had contacted her about the Union. She replied itwas two women who had visited her at her home. Then heremarked there were "a lot of bad things about a union."g.Glen Chaney was a hopper boy on the second shift. OnJuly 26, 1973, when he asked Vice President Denzinger fora raise,Denzinger asked him if he had joined the Union.Upon receiving a negative reply Denzinger commented,"Don't join the Union. They won't bring nothing in here.Don't join . . . and I will get you a raise."h.Helen Bohoff, a press operator on the second shift,joined-the strike, adverted to above, at midnight on July 27,1973. She did so "mostly" because Linda was dischargedand also "the way we was treated in the place, labor dis-putes." She also attended the second shift meeting held bymanagement on July 20 and corroborated what others testi-fied was said there. It need not be reiterated here.On July 26 Denzinger asked her why she was joining theUnion. This is a protected inquiry under Section 8(c) of theAct Later that day foreman James Jones, a supervisor un-der Section 2(I 1) of the Act, told her he overheard PresidentAndrews say "they were going to get rid of some of therelatives in the shop." I find that this is too indefinite to runafoul of Section 8(a)(1) of the Act.i.Janice Kirkbride was a press operator on the secondshift.On July 20, 1973, Vice President Denzinger asked her EMPIRE CORPORATION631whether she had heard of the Union and whether she hadjoined it.When she answered in the negative he requestedher to "let him know" if she "heard anything" or knew ofany union activity. Then he complained to her that hewould not understand why the employees wanted a unionbecause he granted them a "lot of privileges, like using thetelephone and everything." He concluded by saying "hewasn't going to have a union there [even] if he had to closethe shop down," and that he would so close it before hewould let the Union in.Denzinger again spoke to her on July 26 while she waswearing a union button. This time he refused to take her offa press, although he had done so in the past, when sherequested this because the silicone on the press affected herhealth adversely. Rather, he told her she had to present herrequest to her foreman. Thereupon she threatened to quit.I find nothing unlawful in Denzinger's said refusal.At a union meeting she attended on July 25 those presentwere informed that if employees were "harrassed or .. .fired for unjust causes . . . like union activity" they "wouldhave to" strike. The next day Denzinger asked her why shewas wearing a union pin in view of her statement to him thatshe knew nothing about the Union and was not for it. In thisconversation he told her he saw employees coming out ofthe union hall the day before and that he knew how manywere there. Shortly after midnight of July 27 she joined thestrike heretofore mentioned to protest Linda's being firedand because Denzinger "had been questioning us . . . withrespect to the Union."j.Another second shift employee, press operator ThelmaAtkins, in substance gave the following testimony. On July26, 1973, Denzinger told her that Linda and Connie hadstarted the Union and asked her, "Do you know that Lindaand Connie started the Union?" Then he asked forThelma's opinion of the Union and sought to ascertain whocontacted Thelma about the Union. When she replied shewas for it, he insisted that she say why. Finally, he referred"to the Union as being nothing but communists." I findnothing coercive in this conversation. Hence I find it is notunlawful.k.Rebecca Anderson is a press operator on the first shift.On July 20, 1973, she went to a meeting of employees calledby management. In addition to repeating what other wit-nesseshad declared Denzinger said thereat, Rebecca alsotestified that he asserted that "if the Umon got in therewould be a production quota." No such quotawas in effectat the time. While smoking on the job sometime in mid-July,Denzmger directed her to extinguish her cigarette and add-ed, "If you want a union, you can't do that." She hadsmoked on the job in the past without being reprimandedtherefor. I find nothing unlawful in the statements of Den-zinger.On July 27 she joined the strike mentioned elsewhereherein.When she went to the plant to pick up her paycheckon August 3, Denzinger stated that if she returned to workduring the strike she would be paid $10,000 "just to keepsome of these employees out."1.Patricia Jones, a press operator on the first shift, re-ceived a telephone call at home about July 28, 1973, fromRespondent's President Andrews, which was for her hus-band.Mr. Jones was not in at that time. Thereupon An-drews told Patricia that she would be fired if she did notreturnto work bya certaindate, and that she would bejeopardizing her husband's job asforemanon the secondshift and his career if she stayed out on strike.in.Another second shift employee who testified for theGeneral Counsel is Jean Oliver, a relief girl. On July 25,1973, Denzinger told employee Rose Amedeo, in the pres-ence of Jean, that "Jean started the Union." When Jeanasked him where he obtained this information he replied,"The second shift." The next day Denzinger asked Jean whyshe "wanted to do this to him" as he had been good to her.Later, on July 26, President Andrews asked Jean why shehad signed "the Union card" and wanted to know "how shewould vote."n. Sheliah Aldredge, a press operator on the first shift,was told byforeman JamesJones, a supervisoras definedby Section 2(11) of the Act, on July 25, 1973, that Denzinger"found out about the second and third shift meeting." Thenext day Denzinger asked her "where her button was." Ifindthe foregoingstatementsnot unlawful. Sheliah on July27 joined the strike heretofore referred to.o.WhileHelen Siglerwas talking to DebbieOwens in theRespondent's lunchroom on July 26, 1973, foreman DonRuegg asked Debbie what Debbie thought of the Union.About a week previous to thisDenzingersaid toSigler,"You too [are wearing a union button]? What do you wantto accomplish?" Neither interrogation is unlawful,and I sofind.p.Foreman Don Ruegg on July 25, 1973, said to employ-ee Shirley Fannin, a press operator on the second shift,"You have one of those union buttons, and I don't evenwant to talk to you." Although unpleasant, this conductdoes not contravene the Act.q.Linda Martin, a press operator on the third shift, at-tendeda meetingabout July 21, 1973, at which Denzingersaid that if the Umon got into the shop he would have toclose down the plant if the Union forced him to, pay moremoney than he could afford. On July 27 she joined the strikeheretofore mentioned. During the strike she went into theplant to obtain her fan. While there she encountered Den-zinger,who apprized her he would (hire her and a few othersback if they would go off the picket line, "but there werecertainothers he wouldn't ever hire back even if the Uniongot in."r.Russel Gorham was a hopper boy on the first shift whojoined the strike on July 27. While Gorhamwas at the sceneof the picketing President Andrews told the group there thathe "wanted fired . . . everybody out on the picket line." OnJuly 26 Denzinger asked Gorham where Gorham's unionbutton was. This questionis notunlawful.s.Leslie Flory, a press operator on the second shift, wasasked on July 19, 1973, by Denzmger if he was for the Unionand if anyone had contacted him on its behalf. UponLeslie's replying that he was for the Union,Denzingerwarned him that some of the privileges would be takenaway, but did not say why this would occur. Again on July25 Denzinger asked him if he was for the Union.t.Union Organizer Hennigin testified that shortly aftermidnight on July 27, 1973, following his demand for recog-nition of the Union, he met with the employees'who werepresent outside the plant and explained to them they had a 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to strike over "the unfair labor practices that the Com-pany had committed, threats that had been made, the inter-rogationof employees, and the discharge of LindaCosavage." Thereupon the group responded, "Yes, we wanta strike," and they did strike. Their right to strike and thecircumstances warranting such action had previously beenoutlined to them by him at a union meeting on July 25.u. Jacob Denzinger, as the General Counsel's witness,admitted that he asked some employees if they knew whatdues were, and some other employees if they were for theUnion because he wanted to know who was for and whowas against the Union. Since this is not coercive, I find itis protected by Section 8(c) of the Act. He also admitted hesaw three employees, naming them, go into the union hallaround 2 p.m. on July 25, 1973. This is not unlawful surevil-lance, and I so find.v.President Robert Andrews also was called as a witnessby the General Counsel. He admitted that in his affidavitgiven to the N.L.R.B. he swore that Hennigin on July 26 or27, 1973, told him that he, Hennigin, represented a majority"of these people" and, "therefore, is the bargaining agent."But Andrews testified that he did not know whether Henni-gin represented a majority or not.B. Respondent's DefenseOne of those signing a union card is Erma Johnson. (SeeG.C. Exh. 33.) She filled it out herself. Although UnionRepresentatives Bittinger and Chrisman came to her hometo solicit Erma to sign a card, Erma insisted she did notwant a union. When Erma, during the conversation, askedwhen there would be a union meeting, and indicated adesire to go to it, she was informed she could attend themeeting if she signed a card. Consequently she signed thecard to be able "to be at that meeting," notwithstanding thatshe said, "I am not for the Union." The next day Bittingercalled Erma a "traitor" because Erma, according to Bitting-er,had "changed her position." On cross-examination,Erma denied that she read the card except where she wrotein spaces.Another employee, Rose Amedeo,signed a union card atthe request of her husband who asked her to do so "just toget them [the union representatives who would soon arriveat their home] off our back."Employee Beverly Underwood also signed a union cardat the request of union representatives Bittinger and Chris-man. (See G.C. Exh. 39.) She "probably went over it andread it myself." But she testified that she did so "to have aUnion meeting; I wasn't voting for the Union or nothing."Later she changed her mind about signing but did not re-quest that the Union return it to her.Tressie Sharp signed a union card (G.C. Exh. 36) at herhome at the request of Union Representative Bittinger, whoinduced her to sign, although Tressie "wanted no part of nounion," by stating, "The only thingit isto show that youwork here, and we will have a meeting and then we will allwork, and if we get a percentage, we will have a Union. Youcan vote the way you doin an election.Everyone can votethe way he wants to." Although she did not read the entirecard, Tressie did write in the spaces herself.Donald Ruegg, a supervisor as defined by Section 2(11)of the Act, denied that he "threatened or promised anythingto anybody" to discourage interest in the Union. He alsowitnessed on July 26, 1973, the "altercation" between Presi-dent Andrews and Hennigin Among other things Andrewsordered Hennigin "to get off the property." Soon Rueggwalked inside, but immediately thereafter the door openedand Andrews "was flying backwards and landed in someskids " In addition, Ruegg admitted that he told an employ-ee he would not speak to her as long as she wore a unionbutton, and that he "asked some of the employees if theywere for the Union or not and why."LucilleLamm, according to Respondent, had waterthrown on her by Linda Cosavage. Lucille's account of thatincident follows. At 10 p.m. on July 26, 1973, just as herbreak period commenced, Lucille receivedamessage totelephone her daughter. As Lucille was so telephoning byusinga wall phone in the lunchroom Linda "came from theshop and then poured water on me." After completing thecall Lucille returned to her job as her break had "practical-ly" finished. Soon an employee, Gladys, asked Lucille "if Iwas hurt or if everything was all right." Lucille replied,"Yes, but Linda poured water on me." Thereupon Gladyssaid,"I am going to relieve you, and you go call Bob [An-drews] about this incident."So Lucille narrated to Andrews what had just transpiredand added that Linda had stared at her all day to induce herto signa union card. She added, "I don't want to work underthese circumstances." Directing Lucille to return to workAndrews promised to "take care of it." A short time laterAndrews had Lucille "relate to foreman Jim Jones exactlywhat had happened," and she did On cross-examinationLucille testified that she did not see Linda throwing wateron her, but assumed it was LindaThe testimony of Robert Andrews, Respondent's presi-dent, may be encapsulated as follows. On July 27, 1973, heobserved "a very unruly mob [on the picket line.] They wereriding horses ..., blocking trucks and cars, attempting toblock all employees from entering or leaving." Further, hedenied that he ever threatened "anybody during this cam-paign out there." And he denies he ever called Mrs. Jones,the wife of Supervisor James Jones, on the telephone. Healso deniedthe statementsattributed to him by the GeneralCounsel'switnesses.But employees Linda Johnson, GladysHaren,Lucille Lamm, and Brenda Ammons spoke to himabout being "harassed ... and the pressure . . . being puton them to sign up for the Union."In early July 1973, Andrews discerned "that productiondropped, and there was a lot of nonsense goingon . . . [i.e.]Everytime I walked through the shop, I saw a group of twoor three talking. . . . They were conducting their Unioncampaign." Further, Andrews testified that hewarned em-ployees, including Linda Cosavage and ConnieHarriman inthe presence of Rose Amedeo, not to conductunionactivi-tiesor solicit membership on company time.Shortly after 10 p.m. on July 26, 1973, Lucille Lammtelephonedhim at hishome that Linda Cosavage hadthrown water on Lamm and that "under no circumstanceswas she [Lamm] going to work under those conditions . . .Linda had been harassing her [Lamm]." Directing Lamm toreturn to work Andrews assured her he would look into itimmediately. He arrived at the shop 10 minutes later and EMPIRE CORPORATION633obtained Lamm's account of the incident. He also "saw thewater on the floor." Then he asked foreman Jim Jones totalk to Linda about it. Jim Jones did so and reported thatLinda "denied it," but that he "couldn't discharge her oranything because the entire shift would walk out." There-upon Andrews discussed this situation with Vice PresidentDenzinger. Following this Andrews instructed foremanJones to discharge Linda, and Jones did so.Andrew's version of the altercation with Hennigin may beepitomized as follows. One of the employees called himoutside to the parking lot claiming "some Union peoplewanted to see" him. When Andrews arrived there Henniginidentified himself to Andrews and, according to Andrews,Hennigin "tried to demand recognition for a union" while"too many people there . . . an angry mob . . . were shout-mg at" Andrews. "So I [Andrews] just completely ignoredhim and put my fingers in my ears and walked away .. .to enter the building. All the timeHenniginwas shouting.... `Come here, come here."' As Andrews "grabbed thedoor" Hennigin kicked him in the stomach. Thereupon An-drews reached in his pocket, pulled out a "pencil tear gascartridge, and pushed it in" Hennigm's face. "It was a liquidspray." Then Andrews called the sheriff.When Hennigin kicked him Andrews held on to the doorknob, and this only fell "half way" into the building. Don-ald Ruegg, who was present at the time, observed the wran-gle.Soon Hennigin tried to kick Andrews again, butsucceeded in kicking only the half open door behind whichAndrews had taken shelter. Then Andrews again "squirted"the contents of another pencil tear gas cartridge inHennigin's face.Andrews additionally denied that he committed the con-duct ascribed to him in paragraphs 26, 33, and 49 of thecomplaint. But he does admit he asked employee Rose Am-edeo about a list of names she obtained during workinghours which was turned over to the Union. Rose replied thatshe was tricked by Connie and Linda into getting suchnames as they informed her said list was to be used forFuller Brushsaleswork. Connie and Linda, according toRose, gave the list to the Union.On cross-examination Andrews asserted that he de-termined that Linda Cosavage threw water on LucilleLamm because Lucille so told him, that he personally sawwater on the floor, and Lucille also told him over the phoneand also when she later saw him she had been harassed byLinda. However, in his affidavit to the Board Andrews didnot mention that Lucille had alluded over the telephone thatshe had been harassed by Linda. He also testified on crossthat he believed Linda "was part of the Union campaign.... As far as I know, Linda Cosavage and Connie Ham-man were organizers for the Union"; and that he actuallyobserved Linda hand a union card to employee Fran West-over. Finally, on cross Andrews testified that "there weresomepeople in the lunch room" when the waterthrowingincident occurred, that foreman Jones spoke to them, andthat "no one of them saw or heard anything at all. . . . noone knew anything about" said incident.Respondent's Vice President Jakob Denzinger, who hadpreviously been called as a witness by the General Counsel,also testified for Respondent. His testimony in this lattercapacity may be abridged as follows. He denied that hecommitted the acts ascribed to him in paragraphs 14-16,18-22, 28-32,34-35, 37-41, 44 45,47-48, and 51-53 of thecomplaint.In addition,Denzinger denied that he discrimi-nated against any employee of the Company, or threatened,or promised anything to, any employee during the Union'scampaign.And hedenied that the accusations made againsthim byGeneral Counsel'switnessGlen Chaneywas true.C. Concluding Findings and Discussion1.As to the discharge of Linda CosavageUpon an appraisal of the entire record I am convinced,and find, that Linda was discharged for union activity andthat the reason assigned for such discharge, i.e., throwingwater on Lamm, is a pretext to disguise the true reason. Thisultimate finding is based upon the entire record and thefollowing subsidiary findings which I hereby find as facts.a.Respondent displayed union animus. This initself isinadequate to justify a finding that Respondent violated theAct, because Section 8(c) of the Act guarantees to an em-ployer freedom to be unalterably opposed to unions and toexpress such a sentiment to his employees.N.L.R.B. v. Con-solidated Diesel Eelctric Co.,469 F.2d 1016 (C.A. 4, 1972);N.L.R.B. v. Threads, Inc.,308 F.2d 1, 8 (C.A. 4, 1962). Andengaging in union activity is not a guarantee against beingdischarged for cause. P.G. Berland Paint City, Inc.,199NLRB 927. Nevertheless an employer's dislike of unionscommunicated to his employees is a factor which may beevaluated, along with other pertinent evidence, in arrivingat the actual cause of an employee's discharge.MaphisChapman Corporation v. N.L.R.B.,368 F.2d 298, 304 (C.A.4, 1966).b.Linda was active on behalf of the Union and Respon-dent had knowledge thereof. "Obviously the discharge of aleading union advocate is a most effective method of under-mining a union organizational effort." N.L.R.B. v. LonghornTransfer Service, Inc.,346 F.2d 1003, 1006 (C.A. 5, 1965). Inthis connection I am aware that employers rarely divulgediscriminatory motives when discharging protagonists of aunion; but "such purpose may be shown by circumstantialevidence."Corrie Corporation v. N.L.R.B.,375 F.2d 149, 152(C.A. 4, 1967). "Nowadays it is usually a case of moresubtlety...." N.L.R.B. v. Neuhoff Brothers Packers, Inc.,375 F.2d 372, 374 (C.A. 5, 1967). Thus it is common for anemployer to seize upon an employee's supposed misconductwithout directing an impartial investigation thereof in orderto justify a termination prompted by antiunion consider-ations. I find that the foregoing comments of the courts areapplicable to Linda's discharge.c. In my opinion the evidence is speculative that Lindathrew water on Lamm, since Lamm surmised it was Linda,notwithstanding other persons were in the room at the time.Further, I find that no impartial investigation of the inci-dent was made, as Andrews took Lamm's word that waterwas thrown upon Lamm and the investigation perfunctorilysought to ascertainwhyLinda threw such water. The investi-gation was not concerned withwhothrew the water. Failureto conduct a fair and impartial inquiry into an employee'ssupposed dereliction is evidence of_a discriminatory intent;and, when it is in the light of Respondent's hostility to the 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion on whose behalf the employee was active, is ladenwith significance.N.L.R B. v. Murray-Ohio ManufacturingCompany,358 F.2d 948, 950 (C.A. 6, 1966);Norfolk TallowCo, Inc.,154 NLRB 1052, 1059 (1965).d.Linda was discharged during the height of the Union'scampaign. While I recognize that this, without more, doesnot prove that no cause existed for the discharge (Cf.MillerElectric v. N.L.R B.,265 F.2d 225, 226-227 (C.A. 7), never-theless I find that this may be considered in determining thetrue motive for Linda's being terminated. "The abruptnessof a discharge and its timing are persuasive evidence as tomotivation."N.L R.B v. Montgomery Ward & Co Inc,242F.2d 497, 502 (C.A. 2, 1957), cert. denied 355 U.S. 829.e.Assuming valid grounds existed to dismiss Linda, itdoes not follow that she was lawfully discharged. This de-rives from the rule that the mere occurrence of valid reasonsto discharge an employee is no defense to a charge that suchtermination was motivated in part upon a desire to discour-age union activity when such charge is supported by theevidence.N L.R.B. v. Murray-Ohio Manufacturing Compa-ny, supra,950;N.L.R.B. v. Symons Manufacturing Co.,328F.2d 835, 837 (C.A. 7, 1964);Santa Rita Mining Companyv.N.L R.B,84 LRRM 2300 (C.A. 10, 1973). I find thatLinda's alleged misfeasance "was seized upon by Respon-dent to serve a discriminatory purpose."N.L R B. v. WestSide Carpet Cleaning Co.,329 F.2d 758, 761 (C.A. 6, 1964).I.Finally, in order to find Linda's discharge to have beendiscriminatorily motivated it is not necessary that her unionactivity be the sole element responsible for her being termi-nated. It is enough to establish that her discharge contra-vened the Act if her union activity was a motivating orsubstantial ground for her discharge notwithstanding that avalid ground may have arisen for invoking disciplinary mea-sures.N L.R.B. v. Murray-Ohio Manufacturing Company,supra,1950;N.L.R.B v. Lexington Chair Company,361 F.2d283, 295 (C.A. 4, 1966). 1 expressly find that Linda's unionactivity played a substantial or motivating, but not neces-sarily the only, part leading to her discharge. In my opinionG.W Davis Corporation,202 NLRB 204, does not requirea differentresult.On this aspect of the case I credit Lindathat foreman Jones told her, when he fired her that he"knew she did not do it," and that he was sorry to fire heras he "had to" after talking to president Andrews.2.The demand for recognitionThe answer admits, and I find,, that the following em-ployees at Respondent's Akron, Ohio, facility, constitute aunit appropriate for the purposes of collective bargainingwithin the purview of Section 9(b) of the Act:All production and maintenance employees, includingmold shop employees, but excluding designers, officeclerical employees and professional employees, guards,and supervisors as defined in the Act.Ialso find that on July 26, 1973, there were 68 employeesin the unit (see G.C. Exh. 2), that on that date the Unionhad obtained 35 signed authorization cards from employeesin that unit (see G.C. Exh. 6-40), and that Hennigin on July27, 1973, made a lawful demand upon Andrews for recogni-tion of the Union.Although Respondent has attackedsomeof the foregoingcards as invalid on the ground that they were improperlyobtained, I find, crediting General Counsel'switnesses Bit-tinger and Chrisman, and not crediting Respondent's evi-dence inconsistent therewith, that those who signed said fewcards were not induced to do so by improper solicitations.It follows that I find all 35 cards are valid, and that theyamount to a majority of those composing the unit aforesaid.The questionremains asto whether Respondentis enti-tled to an election or whether, pursuant toN.L.R.B v. GisselPacking Co., Inc.,395 U.S. 757, 610 (1969),et seq.,the otherunfair labor practices found elsewhere herein render theholding of a fair election unlikely. In my opinion a fairelection can be had so that Respondent should not beobliged to recognize the Union solely on the basis of author-izationcards. This is because nearly all the cardsigners werein the court room during the trialas witnessesfor the Gener-alCounsel and, judging from their friendly relation withand representation by theUnion, I believe thatRespondent's unfair labor practices will not influence theirvoting at an election conducted by the Board.Perhaps I should mention that I am not impressed by theUnion's presenting its demands for recognition at midnight,although I do not base any findings on this fact. In myopinion an employer should receive a union's demands dur-ing the day and not at midnight. Nevertheless, I find thatthe Union's demand was valid and may not be questionedbecause of the inconvenient hour at which it was presentedto Respondent's President Andrews.3.As to other alleged 8(a)(1) violationsSeveral incidents on this branch of the case were present-ed as part of the General Counsel's case. They are brieflydiscussed below. In making findings thereon I have creditedtheGeneral Counsel's witnesses and have not creditedRespondent's evidence not consonant therewith.a.President Andrews sprayed Hennigin with mace. Ifind this does not contravene the Act.b.Denzinger told Hennigin that two other employershad beaten the Union and he would use the same tactics toprevent Respondent from becoming unionized. This, I find,does not violate the Act.c.On July 20, 1973, Denzinger spoke to the assembledemployees. I find that on this occasion all his remarks,except one, are protected by Section 8(c) of the Act. Thatone consists of a statement to said assembled employeesthat if the Union got in there would be no more smokingor use of the telephone, and ash trays would be taken away.This rises to the stature of a threat of reprisals prohibitedby Section 8(a)(1) of the Act.d.Crediting Linda Cosavage, and not Denzinger, I findthat on July 20, 1973, he asked Linda in the presence ofConnie Hamman what they were trying to do by starting theUnion, and that he had been informed she circulated a pieceof paper containing names and addresses. Then he askedLinda to inform him of anyone who sought to join theUnion. On July 23 he accused Linda of starting the Union.I find these statements contravene Section 8(a)(1) of the Actas they contain the properties of coercive interrogation. EMPIRE CORPORATION635e.On July 26 President Andrews told three employees,two' -of whom were Linda and ConnieHamman, that heknew that Linda and Connie started the Union and askedall three what was going on with the Union. This questionis coercive and the statement creates the impression of un-lawful surveillance, both acts being prohibited by Section8(a)(1) of the Act. He also threatened to fire them for engag-ing in union activities during company working time. Thisalso violates said section of the Act because, as Respondentpermitted nonunion activities to be conducted on companytime, it was discriminatory not to extend this privilege to anemployee's union activity during the same period.f.On July 26 Foreman Jones informed Connie Hammannot to have a break or lunch together with Linda. I find thisis discriminatory retaliation for their union activity. On thesame day President Andrews threatened to fire Connie andLinda if they talked on breaks or company time. Since otheractivity than unionism was allowed on company time, it wasunlawful to deny this benefit to those aiding the Union. Andof course it is illegal to prevent employees from talkingduring their nonworking breaks.g.All the employees mentioned in paragraph 13 of thecomplaint received a notice the language of which is recitedinGeneral Counsel's Exhibit 4. I find this constitutes adischarge of them, as none of them returned to work on thedate requested. Since such employees were engaged in anunfair labor practices strike at the time, I further find thattheir discharge was unlawful under the provisions of Section8(a)(1) ofthe Act.h.President Andrews on July 20, 1973, asked employeeJoanne Gorman if she knew that "they were trying to geta union in the shop," and told her he felt she was "behindit."On July 24 he asked her if she had been contacted inanyway. His testimony contradicting this is not credited. Ifind his said questions and statement are coercive and there-fore contravene Section 8(a)(1) of the Act.i.Vice President Denzinger told employee Glen Chaneythat Chaney would receive a raise in pay if Chaney did notjoin the Union. I find that this expression contains a prom-ise of benefit which contravenes Section 8(a)(1) of the Act.j.On July 20, 1973, Vice President Denzinger spoke toemployee Janice Kirkbride as set forth above. I find hisinterrogation of her transcends permissible limits enumerat-ed in Section 8(c) of the Act, and, consequently, contra-venes Section 8(a)(1) of the Act. Further, I find that hisstatement to her that he would close the shop before hewould let the Union in, constitutes a threat of reprisal pro-scribed by said Section 8(a)(1).On July 26, 1973, Denzinger asked Janice why she waswearing a union button; and he also told her he saw employ-ees coming out of the union hall and that he knew howmany had gone there. The question is not unlawful; but thestatement gives the impression of surveillanceforbidden bySection 8(a)(1) of the Act, and I so find.k.On August 3, 1973, Denzinger told striking employeeRebecca Anderson that if she returned to work during thestrike she would be paid $10,000. I find this is a promise ofbenefit which infringes Section 8(a)(1) of the Act.1.On or about July 28, 1973, President Andrews in-formed striking employee Patricia Jones that, if she did notreturn to work by a certain date, she not only would be firedbut would also be jeopardizing her husband's jobas fore-man at the plant. The denial of said expressions by Andrewsis not credited. I find that this statement contains a threatof reprisals not countenanced by Section 8(a)(1) of the Act.m. On July 25, 1973, Vice President Denzinger interro-gated employee Jean Oliver in a manner as set forth else-where herein. I find this is coercive and, therefore,contravenes Section 8(a)(1) of the Act.n.During the strike Vice President Denzinger told strik-ing employee Linda Martin he would hire her and a fewothers, but not certain others, if they would leave the picketline. Ifind this is a promise of benefit which is forbiddenby Section 8(a)(1) of the Act.o.On July 27, 1973, President Andrews, told a group ofstrikers, one of whom was Russell Gorham, that he wantedeveryone on the picket line fired. I do not credit the testof Andrews inconsistent with said finding. And I findthat this utterance amounts to a threat of reprisal contraryto the provisions of Section 8(a)(1) of the Act.p.At the trial I ruled that the notice sent to the strikersconstituted a discharge. This is warranted byN.L.R.B. v.HiltonMobil Homes,387 F.2d7 (C.A. 8, 1967).4. The strike of July 28, 1973Upon the evidence which I credit I find that certain ofRespondent's employees struck on July 27, 1973, and thatsaid strike was engaged in because Respondent (a) dis-charged Linda Cosavage and (b) refused to recognize LocalNo. 698. As found above, Linda's discharge constituted anunfair labor practice, so that said strike was an unfair laborpractice strike.Patently strikers may not be terminated for participatingin a protected strike; and, consequently, they are entitled tobe reinstated when so discharged. Such reinstatement mustbe granted when the strike ends or, if a request to return towork is made during the strike, when such request is re-ceived by the employer.HiltonMobil Homes,155 NLRB873, 875 (1965); 387 F.2d 7 (C.A. 8, 1967). I find that anunconditional written offer to return to work was made onAugust 17, 1973, by 25 of the iemployees on strike. SeeGeneral Counsel's Exhibit 5 for said offer and the employ-ees subscribing thereto. Accordingly, I find that Respon-dent should have offered to rehire said employees onAugust 20, 1973, the next working day following August 17.As found above the Union enjoyed a majority when itdemanded recognition but, under the peculiar circum-stances of this case, the Respondent was entitled to an elec-tion before it honored said demand. Nevertheless I find thatto the extent that said strike also sought recognition, it wasa protected strike, even though the employer may have law-fully insisted on an election. In any event I find that, inas-much as said strike in substantial part protested thedischarge of Linda, it was an unfair labor practice strikeregardless of whether the aspect of the strike for recognitiondid or did not partake of the unfair labor practice facet.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forthin section III,above, found to compose unfair labor practice,occurring in 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection with its operations as described in section 1,above,have a close,intimate,and substantial relationshipto trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V THE REMEDYAs Respondent has been found to have engaged in cer-tain unfair labor practices,Ishall recommend that it beordered to cease and desist therefrom and that it performspecific action, designated below,designed to effectuate thepolicies of the Act.As Respondent has been found to have unlawfully dis-charged Linda Cosavage and the 25 employees whosenames are set out in General Counsel'sExhibit 5,1shallrecommend that it be ordered to offer each of them immedi-ate and full reinstatement to his or her former position, or,if such is not available,one which is substantially equivalentthereto,without prejudice to the seniority and other rightsand privileges of each.I shall also recommend that each bemade whole for any loss of earnings suffered by each.In making whole said Linda Cosavage and the other 25employees in General Counsel's Exhibit 5,Respondent shallpay to each a sum of money equal to that which he or shewould have earned as wages from the date an unconditionaloffer to return to work was receivedby it tothe date ofreinstatementor a properoffer of reinstatement,as the casemay be,less his or her net earnings during such period.However,inmaking whole Linda Cosavage the backpayperiod shall commence on the date she was terminated.Such backpay,if any, is to be computed on a quarterly basisin the manner provided inF.W.Woolworth Company,90NLRB 289 (1950),with interest thereon at 6 percent perannum calculated according to the formula prescribed inIsis Plumbing & Heating Co.,138 NLRB 716, (1963). 1 shallalso recommend that Respondent preserve and make avail-able to the Board of its agents, upon reasonable request, allpertinent records and data necessary to aid in analyzing anddetermining whatever backpay,if any, may be due.Finally,I shall recommend that Respondent post appropriate no-tices.The unfair labor practices found herein go "to the veryheart of the Act."N.L.R.B. v Entwhistle Mfg. Co.,120 F.2d532, 536 (C.A. 4, 1941). Consequently, the Board's Ordershould be comprehensive enough to prevent further infrac-tion of theAct byRespondent in any manner.Cf. R. & R.Screen Engraving,Inc.,151 NLRB 1579, 1587, (1965). I shallso recommend.Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:`CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.2.Respondent is an employer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and (7), of the Act.3.By discriminating in regard to the tenure of employ-ment of Linda Cosavage, therebydiscouraging membershipin the Union,a labor organization,Respondent has engagedin an unfair labor practice condemned by Section 8(a)(3)and (I) of the Act.4.By discharging the 25 striking employees whose namesare set outinGeneral Counsel's Exhibit 5, and byrefusingto rehire them upon their unconditional offer to return towork,Respondent has engaged in unfair labor practiceswithin the purview of Section 8(a)(1) of the Act.5.The strike which commenced on or about July 27,1973, was atall times material herein an unfair labor prac-tice strike.6.All production and maintenance employees of Re-spondent employed at its Akron,Ohio, facility, includingmold shop employees, but excluding designers,office cleri-cal employees, professional employees,guards, and supervi-sors as definedby the Act,constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.7.Under thecircumstances of this case Respondent neednot recognize the Union unless and until the latter demon-strates its majority in an election held pursuant to Section9 of the Act.8.By engaging in the conduct set forth in this paragraphRespondent has committed unfair labor practices forbiddenby Section 8(a)(1) of the Act.(a)Coercively interrogating employees regarding theirand other employees'union membership,desires, and activ-ities.(b)Threatening employees thattheywould be deprivedof benefits, such as smoking, using the telephone,and beingsupplied with ash trays, if the Union got in.(c)Creating the impression of engaging in surveillance ofthe union's activity and employees'activity on behalf of theUnion.(d)Threatening to discharge employees for being in-volved in activity for the Union during working time whilecountenancing nonunionactivityduring such time.(e)Denying prounion employees the right to have abreak or lunch together or to talk to each other during theirbreaks.(f)Promising benefits,including increased wages, to em-ployees if they did notjoin the Union or if they returned towork during the strike.(g)Threatening to close the shop if the Union got in.(h)Threatening to discharge striking employees or dis-criminate against them_and their relatives employed by Re-spondent unless said strikers returned to work during thestrike.(i)Threatening to discharge employees'serving on a law-ful picket line at its plant.9.The above recounted unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.10.Respondent has not committed any other unfair la-bor practices alleged in the complaint.[Recommended Order omitted from publication.]